DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 5, the closest prior arts, Kitajima et al. (US 2011/0220152 A1) discloses the claimed a fluid supply device and method for supplying a fluid in a liquid state toward a processing chamber comprising a condenser, a storage tank, a pump that pressure feeds the liquefied fluid and a discharge pipe connected to the bottom of the processing chamber for sampling or vent (Figure 1, numerals 21, 22, 23, 24, 11 and 32 and Paragraphs [0020]-[0023]). Hayashi et al. (US 2011/0289793 A1) reference discloses the claimed a fluid supply device and method for supplying a fluid in a liquid state toward a processing chamber comprising a condenser, a storage tank, a pump that pressure feeds the liquefied fluid and a discharge pipe connected to the bottom of the processing chamber for sending the gaseous matter and the supercritical fluid to a gas-liquid separator (Figure 2, numerals 201, 202, 204, 205, 210 and 208). Leitch et al. (US Patent No. 6,960,242 B2) reference discloses the claimed a fluid supply device and method for supplying a fluid in a liquid state toward a processing chamber comprising a condenser, a storage tank, a pump that pressure feeds the liquefied fluid and a discharge pipe connected to the processing chamber for removing the supercritical waste stream (Figure 1, numerals 10, 13, 14, 30, 32, 50, 60 and 61 and Column 5, Line 20-Column 6, Line 44). However, neither Kitajima et al., Leitch et al. nor Hayashi et al. discloses a discharge pipe that is connected to the main pipe at a lowest position of the main pipe at one end, is opened to the atmosphere at the other end, and vaporizes and discharges the liquid in the tank and the main pipe to the outside, the discharging pipe being formed so that, after the liquid in the tank and the main pipe is fully discharged, a liquid pool that separates a space on the atmosphere side and a space on the main pipe side of the discharging pipe is temporarily produced in the discharging pipe. 
Claims 2-4 and 7 directly depend on Claim 1.
Claim 6 depends on Claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774